Citation Nr: 1528092	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether termination of nonservice-connected death pension benefits effective November 1, 2012 was proper. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to March 1946.  He died in September 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania that, in part, granted entitlement to a survivor's pension, which is also called nonservice-connected death pension, effective on October 1, 2012 the first day of the month immediately following the Veteran's death.  The agency of original jurisdiction (AOJ) authorized payment of the pension starting October 1, 2012, but terminated payments effective November 1, 2012 because the appellant's countable income exceeded the maximum annual pension rate (MAPR) for a survivor with no dependents.  


FINDING OF FACT

The appellant's annualized income minus excludable medical expenses from November 1, 2012 exceeded the applicable MAPR of $8,219. 


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits from November 1, 2012 are not met, and termination was appropriate as of that date. 
38 U.S.C.A. §§ 1503, 1513, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A May 2013 notice, issued prior to the initial decision on the claim, informed the appellant that net worth and income must not exceed certain amounts to establish nonservice-connected death pension benefits.  The notice also explained the appellant's and VA's respective responsibilities to obtain relevant evidence, as well as the process by which effective dates are assigned.  Accordingly, the duty to notify is met.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service and marriage records and records of the appellant's Social Security Administration (SSA) benefits have been obtained.  The appellant has submitted income and medical expense information relevant to the periods of time at issue in this appeal.  Therefore, the Board finds that VA has satisfied the notice and assistance requirements. 

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  Basic entitlement for the pension was found to have met in the initial determination that awarded the appellant pension benefits from October 1, 2012 to November 1, 2012, and the Board need not address this further.  

However, the annual income of the surviving spouse must not exceed the MAPR specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions, including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.271(a) (emphasis added).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable. 

As noted above, in September 2013, the AOJ granted entitlement to an improved survivor's pension without dependents effective October 1, 2012, the first day of the month following the Veteran's death.  In that decision, the AOJ notified the appellant of the payment amounts and the basis for the income and excludable expense calculations.  The AOJ terminated the payments effective November 1, 2012 because the appellant's countable income now exceeded the MAPR for a survivor with no dependents.  In an October 2013 notice of disagreement, the appellant objected to the termination of payments and provided additional information regarding expenses.  

Therefore, the issue before the Board is whether the termination of pension payments from November 1, 2012 was proper. 

The MAPR is published in the Veterans Benefits Administration manual, M21-MR, Part V, Subpart iii, Chapter 1, Section E, Paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2014).  For the year 2012, the MAPR for a surviving spouse without dependents was $8,219.  See Survivor's Pension Rate Tables Appendix B, M21-1.  Five percent of this MAPR is $410.  

The appellant has reported and the information from SSA confirms that her monthly income solely from SSA was $901 per month, which when calculated for a 12- month period is $10,812 (although the AOJ appears to have mistakenly calculated this figure as $10,842).  The AOJ also determined that the appellant received a $255 lump sum payment, which was factored in her income in the September 2013 decision on appeal.  Indeed, it appears that the AOJ calculated $255 as the appellant's sole source of income when it granted pension benefits effective October 1, 2012.  However, it does not appear that this payment was added to the 12 month amount of Social Security payments, as this would have brought the income up to $11,067.  

The Board notes that the appellant has argued in her October 2013 notice of disagreement (NOD) that she did not receive the SSA lump sum payment of $255 after the Veteran's death, and will afford her the benefit of considering only her annual SSA income.  However, appellant's SSA income of $10,812 exceeds the MAPR of $8,219 by $2,593 if no excludable expenses are factored.  

Regarding excludable expenses, the appellant is noted to have incurred a total of $45 unreimbursed burial expenses.  In a VA Form 21P-8416, Medical Expense Report, included with her October 2013 NOD, she provided a list of unreimbursed medical expenses that she reported having paid out of pocket in October 2013, with the amount totaling to $557.  She also provided a list of as-yet unpaid medical expenses totaling up to $914.  

Furthermore, in October 2013, the appellant submitted copies of receipts for some (but not all) of these expenses totaling $430 (including factoring three revolving $100 monthly payments of an unpaid bill of $547.85).  The receipts for the unpaid bills totaled $366.  
Even affording the appellant the broadest and most favorable consideration of all the medical expenses listed on her October 2013 VA Form 21P-8416, including some with no receipts, these expenses, both paid and unpaid, would total $1,471.  The countable amount of this over five percent of the MAPR ($1,471 - $410) is $1,061.  Subtracting this amount from her income ($10,812 - $1,061 = $9,751), as well as her unreimbursed burial expenses ($9,751 - $45) results in an income of $9,706, which is well above the MAPR of $8,219.  

Based on the foregoing, the Board concludes that as of November 1, 2012, the appellant is not entitled to payment of nonservice-connected death pension benefits because her income exceeds the statutory limits for entitlement to such benefits.  Therefore, termination of payment of nonservice-connected death pension benefits effective November 1, 2012 was proper, and the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Termination of nonservice-connected death pension benefits from November 1, 2012 was proper.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


